     Case 2:18-cv-00084-JPH-MJD Document 95-8 Filed 10/22/19 Page 1 of 1 PageID #: 1136


  ç)
            :                                                         Original


 Patient;       DOUGLAS MA YES                                            Medical Record Number:     H000461885
Facility: TERRE HAUTE REGIONAL HOSPITAL                                    Phone Number:
                                                                                              812-232-0021
           3901 SOUTH 7TH STREET
Address:                                                                   City/State: TERRE HAUTE, IN             Zip:
                                                                                                                          47802



                                                       CERTIFICATION OF MEDICAL RECORDS
 To the best of my knowledge, the copied documents, records and other items enclosed are true and correct copies of all original records
 Identified and described in the subpoena duces fecum, patient authorization, or court order made by or at the direction of the custodian of
 records. The original records were prepared in the ordinary course of the facility's regularly conducted business at or near the time of the
 act, condition, or event by persons with knowledge of the facts recorded, and the records have been maintained in the ordinary course of
 the facility's regularly conducted business according to all confidentiality and security requirements of 1aw. This certification is given by the
 custodian of records instead of the custodians personal appearance.

 We are not aware of any omissions; however, due to the timing of this request it is possible that a portion of the medical record.may be
 incomplete and/or preliminary at this time.

 The recipient of these records agrees to maintain their confidentiality and permit further disclosure only as authorized by law.

 Select Only One
     The complete records consisting of _______pages.

X    The complete records for the time period beginning        6/21/17        and ending
                                                                                            6121/17       consists of161          pages.

     The copied records consist of         _
                                               pages per your request for specific portions of the medical record.

    The copied records consist of              pages. They are incomplete in the following:




                                                         CERTIFICATION OF NO RECORDS
    A thorough search of requested information carried out under my direction and control revealed that this facility does not have the
    records described in the patient authorization or the subpoena duces tecum.



                                                   DECLARATION OF CUSTODIAN OF RECORDS
  I )L.tfl Q Li I Qrttjf am the duly authorized Custodian of Records of the above named facility. I am familiar with the mode of
                                  ,


prepration of, and have the authority to certify, the facility record. I declare under penalty of perjury under the laws of

the State of
                INDIANA                                VIGO              that the foregoing is true and correct.
                                           County of


                                                                               _
Sly ature                                                        I         Date

Subscribed rid sworn to ni                  ublic in anq for said county, this
                                                                              1.y

Notary Public'
My commission expires:                /   0-'!                                                                              (Seal)
